Citation Nr: 1144804	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  09-10 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating for residuals of circumcision, currently evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The Veteran served on active duty from August 1976 to August 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in May 2008, a statement of the case was issued in December 2008, and a substantive appeal was received in February 2009.  The Veteran and his spouse presented testimony at a Board hearing in March 2011, and a transcript of the hearing is associated with his claims folder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

The Veteran filed a claim for service connection for a burned right hand in December 2010.  This matter is referred to the RO for appropriate action.  


REMAND

The Veteran seeks a compensable rating for his service-connected residuals of circumcision.  Service treatment records note phimosis in October 1977 and then a completely healed glans sore in November 1977.  He was circumcised later in November 1977.  His penis was normal on service discharge examination in August 1980 and then in August 1982, he indicated that sex had been satisfactory until 6-12 months ago, when his penis began swelling and the site of his circumcision became painful and swollen.  The assessment was painful penis after coitus, cause undetermined.  

A VA examiner in November 2007 noted that the Veteran had a subjective history of skin reaction that affected his sexual activity.  Objectively, he had a normal examination for a circumcised penis but it was felt that he might have a recurrent genital lesion that might cause him symptoms.  

A private physician saw the Veteran in March 2008.  The history at that time was of recurrent penile lesions in the past since the circumcision.  It was worse this past week, with liquid discharge and discomfort.  Examination revealed slight swelling of the foreskin remnant with crusting exudates.  The impression was penile lesion.  That physician indicated in May 2008 that the Veteran has had a balanitis encompassing about 10 percent of the surface area at the junction of the penile shaft and the glans.  A herpes simplex virus 2 specific AB test was elevated.  On VA evaluation in December 2010, the Veteran reported that he had genital herpes and that he was on acyclovir for chronic suppression therapy and had had no recent breakout.  In essence, the Veteran feels that a higher rating is warranted for his residuals of circumcision because of the painful outbreaks he has periodically, that occur in the area of his circumcision scar.  In light of the above, a VA examination will be conducted, as indicated below.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current residuals of his service-connected circumcision disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  The examiner should describe any manifestations present.  The examiner should render an opinion as to whether it is at least as likely as not (a probability of at least 50 percent) that any manifestations which have been present at any time since the claim was filed in November 2005 are residuals of the Veteran's in-service circumcision or otherwise related to service, including through infection in service.  Balanitis, herpes simplex virus 2, and the swelling of the foreskin remnant with crusting exudates should be discussed.  The examiner should also indicate whether the Veteran's circumcision scar is painful on examination, and, separately, whether manifestations from balanitis, herpes simplex virus 2, or swelling of the foreskin remnant with crusting exudates are painful on examination.  The examiner should indicate which, if any, of the identified disorders causes the foreskin remnant swelling with exudates.  

2.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


